Dismissed and Memorandum Opinion filed February 24, 2005








Dismissed and Memorandum Opinion filed February 24,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01036-CV
____________
 
DAVID CONLEY,
Appellant
 
V.
 
VERNESSA
CONLEY-SLEDGE, Appellee
 

 
On Appeal from the 311th District
Court
Harris County,
Texas
Trial Court Cause No.
03-65748
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from an order dismissing the cause for want
of prosecution signed August 18, 2004. 
The clerk=s record was filed on August 18, 2004.  Appellant=s brief was due thirty days after the
record was filed.  See Tex. R. App. P. 38.6.  No brief or motion for extension of time was
filed.




On January 27, 2005, this court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before 
February 7, 2005, the court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 42.3(b).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 24, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.